DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the combination of features “a silicon source capping hydroxyl positions on the impregnated compound support” and “wherein the silicon source comprises 5% to 20% by weight of silica impregnated on the alumina compound support” is indefinite. First, it is unclear as to whether the silicon source is part of the final sorbent product, or whether the silicon source is a material that is used to form a final product being a combination of silica and the aluminum compound support. Second, the phrase “wherein the silicon source comprises 5% to 20% by weight of silica impregnated on the alumina compound support” requires some silica impregnated on the alumina compound support, but the claim never requires silica impregnated on the alumina compound support. Therefore, the scope of this feature is unclear.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elliot US 9,504,955 B2 (hereinafter 'Elliot') in view of the article entitled 'Hydrophobisation of mesoporous gamma-Al2O3 with organochlorosilanes - efficiency and structure' by Castricum, et al. (hereinafter 'Castricum') as applied to claim 1 above, and further in view of Kim US 2015/0321166.
Regarding claim 1, Elliot discloses a silicon-modified CO2/H2O displacement desorption sorbent (a CO2/H2O adsorptive displacement sorbent comprising a silica-alumina support, which can be considered as alumina particles modified with silica; abstract; column 3, lines 39-45; column 7, lines 1-5), comprising an aluminum compound support (providing alumina (an aluminum compound) as a support; column 7, lines 1-5); an alkali metal salt (an alkali metal carbonate; column 3, lines 53-57; column 14, lines 30-35, 50-54); and a silicon source (the support comprising silica; column 7, lines 1-5). Elliot does not disclose the silicon source capping hydroxyl positions on the aluminum compound support. However, Castricum discloses a silicon source capping hydroxyl positions on an aluminum compound support (an alumina sorbent for separating carbon dioxide is hydrophobised with a methylchlorosilane (a silicon source) thereby capping hydroxyl positions on the aluminum compound for inhibiting water adsorption; abstract; page 1, paragraph 1; page 2, paragraphs 2, 4). It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the 
Elliot and Castricum, in combination, disclose the sorbent of claim 1, but Elliot does not disclose wherein the silicon source comprises 5 percent to 20 percent by weight of silica impregnated on the aluminum support. However, Kim discloses that the silicon source may be a lithium silicate with a mol ratio up to 5:1 (Paragraph [0052]). Only the silicon in the lithium silicate is converted to silica in the final product (Paragraph [0064]). Therefore the silica source comprises 5% to 20% by weight of silica based on the 5:1 ratio of lithium to silicon. It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the sorbent, as previously disclosed by Elliot, in order to have provided wherein silica comprises 5 percent to 20 percent by weight of an aluminum support, as previously disclosed by Kim, for optimizing the silica to aluminum ratio to provide a sorbent with a hydrophobic surface for improving the separating efficiency of CO2 and H2O. It is noted that applicant appears to the interpret the feature of “wherein the silicon source comprises 5% to 20% by weight of silica impregnated on the alumina compound support” to mean that the amount of silica in the final sorbent composition is 5% to 20% by weight (Arguments filed 7/7/21, Page 8), but the claim language plainly states that the “silicon source” comprises “5% to 20% by weight of silica”, not that the sorbent composition comprises “5% to 20% by weight of silica”.
Response to Arguments
Applicant's arguments filed 7/7/2021 have been fully considered but they are not persuasive.
Applicant argues that the prior art does not teach or suggest the feature “wherein the silicon source comprises 5% to 20% by weight of silica impregnated on the alumina compound support” because Kim does not teach that a silica content in the final product in the range of 5% to 20% by weight.
In response, Kim discloses that the silicon source may be a lithium silicate with a mol ratio up to 5:1 lithium to silicon (Paragraph [0052]). Only the silicon in the lithium silicate is converted to silica in the final product (Paragraph [0064]). Therefore the silica source comprises 5% to 20% by weight of silica based on the 5:1 ratio of lithium to silicon. It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the sorbent, as previously disclosed by Elliot, in order to have provided wherein silica comprises 5 percent to 20 percent by weight of an aluminum support, as previously disclosed by Kim, for optimizing the silica to aluminum ratio to provide a sorbent with a hydrophobic surface for improving the separating efficiency of CO2 and H2O. It is noted that applicant appears to the interpret the feature of “wherein the silicon source comprises 5% to 20% by weight of silica impregnated on the alumina compound support” to mean that the amount of silica in the final sorbent composition is 5% to 20% by weight (Arguments filed 7/7/21, Page 8), but the claim language plainly states that the “silicon source” comprises “5% to 20% by weight of silica”, not that the sorbent composition comprises “5% to 20% by weight of silica”.
Further, this newly amended feature renders claim 1 indefinite as recited in the above 112(b) rejection. 
Allowable Subject Matter
Claim 3 appears to contain allowable subject matter. As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A FIORITO whose telephone number is (571)272-9921.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/JAMES A FIORITO/            Primary Examiner, Art Unit 1731